   Case 1:18-cv-12196-AJN-GWG Document 41-1 Filed 11/19/19 Page 2 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                              - 11 '   \   :;
                                                                                                                 ,J
                                                                                                                '0 ..1.i. .)




----------------------------------------------------------------------- X

EFREM JONES,

                                                             Plaintiff,     STIPULATION OF
                                                                            CONFIDENTIALITY AND
                              -against-                                     PROTECTIVE ORDER

CAPTAIN GUERRA, SHIELD NO. 942, WARDEN                                      18-CV-12196 (AJN) (GWG)
SMALLS, OFFICER ALI, SHIELD NO. 5637, AND
COMMISSIONER CYNTHIA BRAUN,
                                 Defendants

----------------------------------------------------------------------- X


                 WHEREAS, plaintiff has sought certain documents and information from

defendants;

                 WHEREAS defendants deem and/or may deem some of this information and

documents to be confidential, private and/or subject to a Jaw enforcement and/or governmental

privileges and/or other applicable privileges;

                 WHEREAS, defendants object to the production of those documents unless

appropriate protection for their confidentiality is assured;

                 WHEREAS, good cause therefore exists for the entry of an Order pursuant to

Rule 26(c) of the Federal Rules of Civil Procedure;

                 NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by

and between plaintiff and attorneys for defendants as follows:

                  1.      This Action shall mean Efrem Jones v. Captain Guerra, et al, 18-CV-

12196 (AJN) (GWG) currently pending in the Southern District ofNew York;

                 2.       As used herein, without waiving the right to later interpose objections

concerning these documents, "Confidential Materials" shall mean:
  Case 1:18-cv-12196-AJN-GWG Document 41-1 Filed 11/19/19 Page 3 of 8




               (A) Any disciplinary records from the New York City Department of Correction

                    (hereinafter "DOC") or any other governmental agency;

               (B) Any photographs, video, or audio recordings made in the course of a DOC

                    investigation;

               (C) DOC's investigative file related to this Action;

               (D) Other documents and information that may in good faith, during the

                    pendency of this litigation, be designated "Confidential Materials" by

                    defendants or the Court.

               3.     The documents and information as defined in Paragraph 2 shall not be

deemed "'Confidential Materials" to the extent, and only to the extent, that they are: (a) obtained

by plaintiff from sources other than defendants, or (b) are otherwise publicly available.

               4.      Defendants    shall   designate   in   good    faith   particular   documents

"Confidential Materials" by labeling such documents "Confidential" and/or by designating such

documents by bates number in a writing directed to plaintiff. Defendants shall have a reasonable

time to inspect and designate as "Confidential Materials" documents sought from third parties.

               5.     Any document produced by a non-party pursuant to a subpoena in this

Action and that are designated as Confidential Material by defendants shall be governed by the

terms of this Stipulation of Confidentiality and Protective Order.

               6.     Defendants reserve the right to designate any document confidential

pursuant to this agreement if necessary after production of such documents to plaintiff.

               7.      Inadvertent production of any document or information which is

privileged, confidential, and/or was prepared in anticipation of litigation, is otherwise immune

from discovery, shall not constitute a waiver of any privilege or confidentiality or of another

ground for objecting to discovery with respect to that document, or its subject matter, or the

                                                -2-
  Case 1:18-cv-12196-AJN-GWG Document 41-1 Filed 11/19/19 Page 4 of 8




infonnation contained therein, or of defendants' right to object to the use of any such document

or the information contained therein during any proceeding in this litigation or otherwise.

               8.         If plaintiff objects to the designation of particular documents as

"Confidential Materials," plaintiff shall state such objection in writing to the defendants, and the

parties shall endeavor in good faith to resolve such objection.           If such objection cannot be

resolved, then, within fifteen (15) days of receiving defendants' response to plaintiffs

objections, plaintiff shall seek judicial intervention. Any such materials or information shall

remain Confidential until the parties resolve the objection or there is a resolution of the

designation by the Court.

               9.         Plaintiff shall not use the Confidential Materials for any purpose other

than for the preparation or presentation of plaintiffs case in this Action.

               I 0.       Plaintiff shall not disclose the Confidential Materials to any person not a

member of the staff of his law office, except under the following conditions:

               a. Disclosure may be made only if necessary to the preparation or presentation of

                      plaintiffs case in this action, to those individuals described in the

                      subparagraphs below.

               b. Disclosure before trial may be made only to the plaintiff, to an expert who has

                      been retained or specially employed by plaintiff in anticipation of litigation or

                      preparation for this action, to a witness at deposition, or to the Court.

               c. Before any disclosure is made to a person listed in subparagraphs (a) and (b)

                      above (other than to the Court and to plaintiff), plaintiff shall provide each

                      such person with a copy of this Stipulation of Confidentiality and Protective

                      Order for review, and such person shall consent in writing, in the form

                      annexed hereto as Exhibit A, not to use the Confidential Materials for any

                                                   - 3-
  case 1:18-cv-12196-AJN-GWG Document 41-1 Filed 11/19/19 Page 5 of 8




                     purpose other than in connection with the prosecution of this case and not to

                     further disclose the Confidential Materials except in testimony taken in this

                     case.

               11.      Deposition testimony concernmg any Confidential Materials which

reveals the contents of such materials shall be deemed confidential, and the transcript of such

testimony, together with any exhibits referred to therein, shall be separately bound, with a cover

page prominently marked "CONFIDENTIAL." Such portion of the transcript shall be deemed to

be Confidential Materials within the meaning of this Stipulation of Confidentiality and Protective

Order.

               12.      Any party seeking to file papers with the Court that incorporate

Confidential Materials or reveal the contents thereof shall first make an application to the Court

for permission to file under seal the specific portions of the those papers disclosing Confidential

Materials and shall indicate whether any other party objects to that request, or shall make an

application to the Court to have the relevant materials de-designated as confidential, pursuant to

Paragraph "8" of this Stipulation. No materials shall be filed under seal unless the Court has

issued an order approving the filing, in which event the filing shall follow the rules of the District

Court in which the Action is file and/or the Individual Rules of the judge to whom the papers are

directed.

               13.       Where the confidential information is not material to issues addressed in

court submissions and the parties agree in writing that the redaction of personal, confidential

and/or identifying information would be sufficient to protect the interests of parties or non-

parties, plaintiff may file redacted documents without further order of the Court.

               14.       In addition, where reasonable advance notice is given by plaintiff and the

parties agree in writing to the use of the confidential information in support of a motion for

                                                 -4.
   Case 1:18-cv-12196-AJN-GWG Document 41-1 Filed 11/19/19 Page 6 of 8




summary judgment or any other dispositive motion by plaintiff or at a trial on the merits in this

matter, such information will not be subjected to the instant Stipulation of Confidentiality and

Protective Order. In the event that the Confidential Materials may be disclosed at a hearing or at

trial, the Court may impose appropriate safeguards for the presentation of such Confidential

Materials.

               15.     Within 30 days after the termination of this Action, including any appeals,

the "Confidential Materials," including all copies, notes, and other materials containing or

referring to information derived therefrom (other than the Court's copies of such materials), shall

be returned to defendants' attorneys or, upon defendants' attorneys' consent, destroyed (except

as to privilege material which shall be destroyed), and all persons who possessed such materials

shall verify their return or destruction by affidavit furnished to defendants' attorneys.

Notwithstanding this provision, plaintiff may retain a copy of all pleadings, motion papers,

transcripts, expert reports, legal memoranda, correspondence, or work product, even if such

materials contain Confidential Materials, so long as appropriate safeguards are imposed to

prevent the use of any copies for any purpose. Any such copies that contain or constitute

Confidential !"taterials remain subject to this Stipulation of Confidentiality and Protective Order.
~ proviJ-1 ~ ~         N1f'1//l7   11;   1k uwf-.
               16.     This Stipulation will survive the termination of the litigation and will

continue to be binding upon alt persons to whom Confidential Materials are produced or

disclosed. All documents or information that have been deemed confidential pursuant to this

order, including all copies and non-conforming copies thereof, shall remain confidential for all

time.   Once the Action has been resolved, including all appeals, the Confidential Materials,

including all copies and non-conforming copies thereof, shall not be used by Plaintiff, or anyone

receiving confidential documents pursuant to paragraph 10 herein, for any purpose without prior

Court approval.

                                                -5-
   Case 1:18-cv-12196-AJN-GWG Document 41-1 Filed 11/19/19 Page 7 of 8




               17.     This Stipulation shall be binding upon the parties immediately upon

signature and shall be submitted to the Court for entry as an Order.

               18.     The terms of this Stipulation and Protective Order shall be binding upon

all current and future parties to this Action and their counsel.

               19.     Nothing in this Stipulation and Protective Order shall be construed to limit

defendant's use of the Confidential Materials in any manner.


BAKER BOTTS L.L.P.                                        JAMES E. JOHNSON
30 Rockefeller Plaza                                      Corporation Counsel of the City of New York
New York, NY 10112                                        Attorney.for Defendants
                                                          100 Church Street
                                                          New York, New York I 0007




                                                          By:_ _ _ _ _ _ _ _ _ _ _ __
                                                          Stephanie Michelle Vile Ila Alonso
                                                          Assistant Corporation Counsel




                                                          SO ORDERED:




                                                          Dated:   /J(}.j • /°)     ,2019




                                                 -6-
   Case 1:18-cv-12196-AJN-GWG Document 41-1 Filed 11/19/19 Page 8 of 8




                                           EXHIBIT A

The undersigned hereby acknowledges that s/he has read the Stipulation of Confidentiality and

Protective Order dated   -----           2019, entered into the action entitled Efrem Jones v.

Captain Guerra. et al., 18-CV-12196 (AJN) (GWG), understands the terms thereof.                 The

undersigned agrees not to use the Confidential Materials defined therein for any purpose other

than in connection with the prosecution of this case, and will not further disclose the Confidential

Materials except in testimony taken in this case.




Date: _ _ _ _ _ _ __                                   Signature: _ _ _ _ _ _ _ _ _ _ __



                                                       Print Name: _ _ _ _ _ _ _ _ _ __



                                                       Occupation: _ _ _ _ _ _ _ _ _ __




                                                - 7.
